                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                     CASE NO. 20-CV-954-UA-JLW

                                        )
FARHAD AZIMA,                           )
                                        )
                   Plaintiff,           )
                                        )
                   v.                   )
                                        )
NICHOLAS DEL ROSSO and VITAL            )
MANAGEMENT SERVICES, INC.,              )
                                        )
                   Defendants.          )

     [CORRECTED] DEFENDANTS’ RESPONSE IN OPPOSITION TO
PLAINTIFF’S MOTION FOR LEAVE TO SERVE THIRD-PARTY SUBPOENAS
                BEFORE RULE 26(f) CONFERENCE

      Pursuant to Local Rule 7.3, Defendants Nicholas Del Rosso and Vital

Management Services, Inc. (“VMS”), hereby oppose Plaintiff Farhad Azima’s

Motion for Leave to Serve Third-Party Subpoenas Before Rule 26(f) Conference

[Dkt. No. 7] (the “Motion”) for the reasons set forth below.

                                 INTRODUCTION

      On May 22, 2020, the plaintiff in this putative hacking action, Farhad

Azima, was found by the High Court of England and Wales to have committed

a serious fraud against the Ras Al Khaimah Investment Authority (RAKIA),

an instrumentality of the Emirate of Ras Al Khaimah, United Arab Emirates.




     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 1 of 21
As a result, he was ordered to pay a judgment of at least $8.3 million in dam-

ages, interest, and costs. This lawsuit is a reckless attempt to reinvent Azima’s

failed hacking claims to collaterally attack RAKIA’s fraud judgment.

      As part of his strategy in responding to the U.K. fraud case against him,

Azima launched baseless allegations that RAKIA was responsible for hacking

his data in order to prevent RAKIA from using the hacked material (which

evidenced the wide-ranging fraud committed by Azima against RAKIA)

against him in court. He first pursued those hacking claims in 2016 in the

District Court for the District of Columbia, but his suit there was dismissed:

the D.C. Circuit held that his claim had to be litigated in England. Azima

asserted, as a defense and counterclaim in RAKIA’s suit against him in Eng-

land, the same allegations that he had been hacked. After almost four years

of litigation and a three-week trial, the Court found that Azima had failed to

prove his hacking allegations, and entered judgment for RAKIA. The individ-

ual defendant in this action, Nick Del Rosso, was a witness in that trial in the

U.K., subject to cross examination by Azima on the topic of these hacking alle-

gations. In rejecting Azima’s hacking allegations, the court found Del Rosso’s

testimony to be “uncontroversial.”

      Azima’s new Complaint here once again raises the same alleged hacking

incident. Azima contends that Del Rosso and his company, Defendant Vital

Management Services, Inc., were engaged by RAKIA’s legal advisors, the

                                       2


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 2 of 21
global law firm Dechert LLP, and that they undertook the exact same hacking

activity that Azima has already unsuccessfully sued over in both the U.S. and

England. For reasons that will be laid out in Defendants’ forthcoming motion

to dismiss, Azima’s complaint will be subject to dismissal. With this back-

ground in mind, Azima’s request for early discovery is inappropriate and

should be denied.

                        SUMMARY OF ARGUMENT

      Through this Motion, Azima seeks to take broad, early discovery from

eight non-party witnesses, predicated on his repeatedly litigated and rejected

hacking claims. [Dkt. No. 7.] The Motion is unjustified, and should be rejected

for several reasons, including the following:

      First, as evidenced by the very authorities Azima cites, early third-party

discovery is typically allowed in this Court only in relation to a pending request

for a preliminary injunction where the exigent circumstances mean that the

movant requires limited emergency discovery. Here, there is no emergency

relief requested. To the contrary, there is no emergency at all: Azima’s claims

are stale, and have already been litigated through trial.

      Second, Azima offers nothing to substantiate his conclusory accusations

of improper spoliation, and several parties from whom he seeks premature dis-

covery were already involved, and provided evidence, in the English Proceed-

ings. Indeed, the incredible scope of Azima’s proposed discovery appears to be

                                        3


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 3 of 21
an improper attempt to conduct post-judgment discovery for use in the English

Proceedings.

        Finally, Azima’s request for expedited discovery is particularly inappro-

priate given that Defendants will file a comprehensive motion to dismiss the

Complaint. [Dkt. No. 18.]      That motion’s pendency will provide grounds to

stay even normal discovery timelines. In short, Azima’s Motion should be de-

nied.

                                BACKGROUND

I.      Azima Defrauded RAKIA and Was Ordered to Pay $8.3 Million.

        Plaintiff Azima, a Missouri businessman, was previously in business

with RAKIA through a joint venture. As the English Court found following the

proceedings described below, during the course of their business relationship

Azima repeatedly enriched himself through fraud. (See Declaration of Bran-

don S. Neuman in Support of Defendants’ Opposition to Plaintiff’s Motion for

Leave to Serve Third-Party Subpoenas Before Rule 26(f) Conference (“Neuman

Decl.”), Ex. 1). Azima bribed RAKIA’s then-CEO to sign a sham referral agree-

ment under which Azima received a wrongful commission (id. ¶¶ 181, 196);

grossly overstated his joint venture contributions so that RAKIA would over-

pay for its interest (id. ¶¶ 215, 218, 220.5); and then fraudulently induced

RAKIA to sign a settlement agreement (id. ¶¶ 120, 131, 140–43, 154). (See

also id. ¶¶ 176–77, 189.)

                                        4


        Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 4 of 21
      RAKIA sued Azima in September 2016 in the High Court of Justice Busi-

ness and Property Courts of England and Wales to hold him accountable for

his numerous frauds. See RAKIA v. Azima, Case No. HC-2016-002798 (re-

ferred to herein as the “English Proceedings”). Azima responded by filing suit

in federal court in D.C., asserting hacking claims against RAKIA nearly iden-

tical to those alleged here. Azima v. RAKIA, No. 16-CV-1948 (KBJ), Dkt. No. 1

(Sep. 30, 2016) (“D.C. Dkt.”). Just like here, Azima asserted that through “var-

ious agents,” RAKIA “repeatedly hacked into Azima’s computers” using “spear-

phishing emails,” and “stole his emails and other electronic data.” D.C. Dkt.

No. 28 at ¶¶ 1–2, 18–25, 26, 33 (May 16, 2017); see Complaint of Farhad Azima

(“Compl.”) [Dkt. No. 1] ¶¶ 1, 6–7, 17, 76, 82. And, as here, Azima alleged that

RAKIA’s agents disseminated negative information about him and published

his hacked data online. Id. ¶¶ 33, 37–41; cf. Compl. 19–23. The district court

initially denied dismissal, and RAKIA appealed. Azima v. RAKIA, No. 16-cv-

1948, 2018 WL 7982473, at *1 (D.D.C. Nov. 5, 2018).

      A.    Azima Seeks Early Discovery in his D.C. Lawsuit, Which is
            Denied.

      In July 2018, while RAKIA’s appeal was pending, Azima petitioned the

district court for leave to serve expedited discovery. Id. There—more than two

years ago—Azima argued, as he does again on this Motion, that the issuance

of subpoenas was urgently necessary to “preserve evidence.” Id. The court


                                       5


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 5 of 21
denied the motion for lack of jurisdiction in light of the pending appeal. Id. at

*5.

      The D.C. Circuit then held that Azima’s complaint should have been dis-

missed on forum non conveniens grounds because Azima was bound by a forum

selection clause in his settlement agreement with RAKIA. Azima v. RAK Inv.

Auth., 926 F.3d 870, 880 (D.C. Cir. 2019). Following that ruling, Azima con-

ceded to the English Court that his hacking claim should proceed in England

and asserted a hacking counterclaim against RAKIA in the English Proceed-

ings. (Neuman Decl. Ex. 5 at ¶ 62.) Once again, as in this action, Azima ac-

cused RAKIA of being responsible for the hacking of his data.

      B.    The English Court Rejects Azima’s Hacking Claims and
            Enters Judgment Against Azima for Serious Fraud and
            Deceit.

      By the end of trial in England, Azima had accused eight different peo-

ple—notably, Del Rosso was not one of them—of being involved in the alleged

hacking. (Neuman Decl. Ex. 6 at ¶173.i; Neuman Decl. Ex. 7 at ¶¶ 48, 51, 57,

68, 154, 209–10.)

      As part of the almost four-year litigation and disclosure process, Del

Rosso provided documents, a witness statement, and testimony subject to

cross-examination in the English Proceedings. The English Court character-

ized Del Rosso’s evidence as “uncontroversial.” (Neuman Decl. Ex. 1 at ¶ 69.)

Azima himself, in his closing submissions, specifically acknowledged that Del

                                       6


      Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 6 of 21
Rosso’s “involvement in the matters of interest is limited.” (Neuman Decl. Ex.

7 at ¶ 20.) The English Court also recognized several fatal defects in Azima’s

hacking defense, including the “inherent improbability” that various witnesses

were “conspiring together to conceal RAKIA’s role in the hacking.” (Neuman

Decl. Ex. 1 ¶ 378.5.)

      RAKIA prevailed. The court awarded RAKIA more than $8.3 million in

damages, interest, and costs, factually rejected Azima’s hacking allegations,

and dismissed Azima’s hacking counterclaim. (Id. at ¶¶ 379, 381–82; Neuman

Decl. Ex. 3 at ¶¶ 1, 7, 8.) The court held that Azima had defrauded RAKIA,

including by entering “a sham [referral agreement] intended to conceal misap-

propriation of funds by Mr Azima,” paying bribes, and engaging in bad-faith

conduct in order to make “a dishonest profit.” (Neuman Decl. Ex. 1 at ¶¶ 159,

181, 189, 241; Neuman Decl. Ex. 2 at ¶¶ 21–22 (affirming prior decision).)

Azima’s appeal is scheduled for hearing in March 2021.

II.   Azima Threatens Defendants and Files Yet Another Suit Rais-
      ing the Same Hacking Allegations.

      With his appeal underway in the U.K., Azima’s counsel wrote to Del

Rosso on October 13, 2020 to demand Del Rosso’s “cooperation” and threaten

litigation if Del Rosso refused, attaching a draft of the complaint. (Neuman

Decl. Ex. 8.) The letter further sought to secure Del Rosso’s silence, warning




                                      7


      Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 7 of 21
that any cooperation with Azima would “not be valuable” if Del Rosso “dis-

close[d] the attached draft complaint, this letter, or any information regarding

our offer of settlement with anyone other than a lawyer if you choose to consult

with one.” Id. When Del Rosso did not capitulate, Azima filed the unverified

Complaint [Dkt. No. 1] just days before he was required to post the bond of

more than $8 million that was required in order for his U.K. appeal to proceed.

(Neuman Decl. Ex. 4 at 1.)

       Azima’s Complaint again asserts his hacking allegations, now claiming

that at Dechert’s direction, Defendants “oversaw and directed the hacking of

Plaintiff” by third parties for use in the English Proceedings and then lied

about doing so in court. Compl. ¶¶ 1–3, 6, 14, 33–36. Defendants categorically

deny these allegations, and have informed Azima that they will move to dis-

miss the Complaint. [Dkt. No. 18.]

III.   Six Days Into this Suit, Azima Seeks To Subpoena Eight Non-
       Parties.

       On October 21, 2020, six days after filing the Complaint, Azima filed this

Motion for leave to serve early third-party discovery. [Dkt. No. 7.] Azima seeks

permission to serve subpoenas on eight third parties, including a law firm, a

public relations firm, financial institutions and others. (Mot. 2–3; Dkt. Nos. 7-

1–7-8.) The proposed subpoenas seek production by November 30, 2020 of a

wide variety of communications and documents for a nearly seven-year period,


                                        8


       Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 8 of 21
from January 1, 2014 through the present. [Dkt. Nos. 7-1 to 7-8 at 2, 5.] It

would target the global law firm Dechert, which served as RAKIA’s litigation

counsel in the D.C. proceedings, and a number of witnesses who testified in the

English Proceedings.

      Azima’s stated basis for the Motion is a purported concern that the tar-

geted non-party witnesses will destroy documents. In support, however, he

offers no evidence—no supporting declarations, and no documents. Instead he

submits only a bare seven-page brief, which advances the same unsubstanti-

ated hacking and disclosure conspiracy theories set out in the Complaint. [Dkt.

No. 8.] The assertions set forth in the brief are not established fact on this

Motion and should be rejected for that reason, but they are in any event con-

tradicted by the English Court’s findings against Azima. For example, Azima

contends specifically that the testimony in the English Proceedings showed

that one public relations firm, and one individual employee of RAKIA, each

destroyed emails about Azima (Mot. 3), but the English Court specifically

found otherwise as to each (Neuman Decl. Ex. 1 at ¶ 321 (“[t]here was no evi-

dence of deliberate document destruction, much less of any instruction by

RAKIA to destroy relevant documents.”); id. at ¶ 76 (“I accept Mr Buchanan’s

evidence . . . and conclude that he had not deliberately destroyed any emails.”).)

These are just examples, not an exhaustive refutation of the Motion’s unsup-

ported assertions; the ultimate point is that the English Court already rejected

                                        9


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 9 of 21
Azima’s claims of spoliation, and this Court should not accept Azima’s evi-

dence-free assertions on this Motion.

      The parties conducted a telephonic meet and confer regarding the Motion

on October 26, 2020. Azima’s counsel refused to agree to a courtesy extension

of the time to file this Opposition (although counsel quickly agreed to an ex-

tension to the time to respond to the Complaint), and once again urged Defend-

ants to disclose information about their confidential work related to the Eng-

lish Proceedings, which Azima alleges was undertaken at the direction of

RAKIA’s litigation counsel. Candidly disclosing their efforts to coerce Defend-

ants into revealing confidences, Azima’s counsel again suggested that the suit

could be resolved if Defendants would simply cooperate, stating that “infor-

mation was much more valuable than money.” (Neuman Decl. ¶ 10.) Azima’s

counsel also refused to share any further information or evidence supporting

their allegations with Defendants. (Id.)

      Defendants now file this Opposition, and respectfully ask the Court to

deny Azima’s motion for premature third-party discovery.

                                ARGUMENT

I.    Azima Has Not Established Good Cause for Expedited Discov-
      ery.

      A.    Standard for Granting Expedited Discovery

      Early discovery will be allowed only upon a showing of good cause (Mot.

4), where “unusual circumstances exist.” Lewis v. Alamance Cty. Dep’t of Soc.

                                        10


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 10 of 21
Servs., No. 1-15-CV-298, 2015 WL 2124211, at *1, *3 (M.D.N.C. May 6, 2015)

(denying expedited discovery). Parties have no entitlement to take early dis-

covery, and discovery typically does not commence at least “until the parties

have conducted an initial pretrial conference and established a plan for such

discovery.” Id. at *1; accord Fed. R. Civ. P. 26(d)(1); M.D.N.C.L.R. 26.1(a) (ab-

sent contrary order, “commencement of discovery in each case will be in ac-

cordance with the initial pretrial order once entered by the Court”). Rather

than favoring early discovery, the Local Rules recognize that “there may be a

good reason to delay the start of discovery” while deciding a dispositive motion,

M.D.N.C.L.R. 26.1(a) n.1, and this Court regularly stays discovery in those cir-

cumstances. E.g., Warner v. Midland Funding, LLC, No. 1:18CV727, 2019 WL

8560152, at *2–*3 (M.D.N.C. Mar. 18, 2019) (granting stay); see also Tilley v.

United States, 270 F. Supp. 2d 731, 734–35 (M.D.N.C. 2003), aff’d, 85 F. App’x

333 (4th Cir. 2004) (granting protective order).

      In determining whether good cause exists to deviate from ordinary prac-

tice, courts generally consider: “(1) whether a preliminary injunction is pend-

ing; (2) the breadth of the discovery requests; (3) the purpose for requesting

the expedited discovery; (4) the burden on the defendants to comply with the

requests; and (5) how far in advance of the typical discovery process the request

was made.” In re Fannie Mae Derivative Litig., 227 F.R.D. 142, 143 (D.D.C.

2005) (denying motion for expedited discovery). Courts within this Circuit also

                                       11


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 11 of 21
consider whether the moving party has established that he will be irreparably

harmed in the absence of expedited discovery. Dimension Data N. Am., Inc. v.

NetStar-1, Inc., 226 F.R.D. 528, 532 (E.D.N.C. 2005) (denying motion for expe-

dited discovery). As explained below, each one of these factors—which Azima

does not address—weighs against allowing the requested discovery. Azima’s

Motion should be denied.

      B.    There Should Be No Expedited Discovery Because No
            Preliminary Injunction or Other Emergency is Pending.

      The first factor, whether a motion for a preliminary injunction is pend-

ing, is usually dispositive. See In re Fannie Mae Derivative Litig., 227 F.R.D.

at 143. Azima cites three cases allowing (limited) early discovery, and in all of

these the pendency of a preliminary injunction motion was what drove the

court to allow the discovery. (Mot. 4.)1 By contrast, early discovery is routinely

denied even where a plaintiff intends to move for emergency relief but has not

yet done so.2 Here, no motion for a preliminary injunction is pending, none is




      1 See Democracy N. Carolina v. N. Carolina State Bd. of Elections, No.
20-cv-457, 2020 WL 4288103, at *4, *17 (M.D.N.C. July 27, 2020) (expedited
discovery allowed to help decide “preliminary injunction . . . on a full and com-
plete record”); Teamworks Innovations, Inc. v. Starbucks Corp., No. 19-cv-1240,
2020 WL 406360, at *3–*7 (M.D.N.C. Jan. 24, 2020) (same); JTH Tax, Inc. v.
M & M Income Tax Serv., Inc., No. 13-cv-265, 2013 WL 460316, at *2–*3
(D.S.C. Feb. 6, 2013) (same).
      2See, e.g., Dimension Data N. Am., Inc., 226 F.R.D. at 531–32; see also
Carter v. Ozoeneh, No. 08-cv-614, 2009 WL 1383307, at *3 (W.D.N.C. May 14,
                                       12


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 12 of 21
threatened, and none could conceivably be warranted since the subject matter

of the action is a stale alleged hacking incident from years ago as to which

Azima has already had his day in court and on which his claims have been

rejected. The lack of any pending motion for a preliminary injunction by itself

dictates that expedited discovery should be denied.

      C.    There Should Be No Expedited Discovery Because Azima’s
            Discovery Requests Are Overbroad.

      Under the second factor, early discovery will be denied if the proposed

requests are overbroad, because the purpose of early discovery is to probe lim-

ited, emergency issues.3 Here, Azima’s requests are not tailored to any prelim-

inary issue, and they are extraordinarily broad.




2009) (denying motion for expedited discovery partially on grounds that plain-
tiff had not filed motion for preliminary injunction); United Healthcare Servs.,
Inc. v. Richards, No. CIV.3:09-CV-215RJCDC, 2009 WL 4825184, at *1–*2
(W.D.N.C. Dec. 2, 2009) (same); In re Fannie Mae Derivative Litig., 227 F.R.D.
at 143 (denying motion for expedited discovery at early stage of case).
      3  E.g., Rivers v. United States, No. 6:18-CV-00061, 2020 WL 1469475, at
*1 (W.D. Va. Jan. 24, 2020) (“Rivers I”) (denying expedited discovery on
grounds of overbreadth and plaintiff’s failure to establish good cause), recon-
sideration denied, No. 6:18-CV-00061, 2020 WL 6021465 (W.D. Va. Oct. 9,
2020) (“Rivers II”); Campbell All. Grp., Inc. v. Forrest, No. 5:15-CV-667-D, 2016
WL 11257351, at *1 (E.D.N.C. Feb. 25, 2016) (discovery was “not narrowly tai-
lored to the issues relating specifically to the injunctive relief sought”); United
Healthcare Servs., Inc, 2009 WL 4825184, at *1 (proposed discovery was not
“narrowly tailored” to preliminary issues); L’Occitane, Inc. v. Trans Source Lo-
gistics, Inc., No. WMN-09-CV-2499, 2009 WL 3746690, at *2 (D. Md. Nov. 2,
2009) (denying expedited discovery where the requested discovery was not
“narrowly tailored” to obtain relevant information); Dimension Data N. Am.,
                                        13


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 13 of 21
      Azima proposes issuing subpoenas to eight different non-parties, most of

whom are not identified or referenced in the Complaint, and he does not even

try to explain why many of them are relevant to his claims. The proposed sub-

poenas’ scope is also overbroad. Five of them seek, for a seven year period,

“[a]ll documents and communications” relating to Azima and a number of

Azima’s named and unnamed “associates.” [Dkt. Nos. 7-2 to 7-6 at 8.] From

two financial institutions, without laying any factual foundation for his in-

quiry, Azima seeks seven years of confidential financial records showing De-

fendants’ financial transactions. [Dkt. Nos. 7-7 & 7-8 at 8–9.] Azima does not

show that he is entitled to these materials nor does he tailor his requests to

any purported issues in this case. See Campbell All. Grp., Inc., 2016 WL

11257351, at *1 (denying “13 broad requests” as not narrowly tailored to pre-

liminary issues). The large number of targets, unbounded scope and time pe-

riod, and failure to tie what is requested to issues requiring early resolution

call for rejection of the request.




Inc., 226 F.R.D. at 532 (denying motion for expedited discovery in part due to
overbreadth of discovery requests).

                                      14


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 14 of 21
      D.    There Should Be No Expedited Discovery Because Azima
            Has Not Established Irreparable Harm, and His Purpose
            for Requesting Expedited Discovery Is Improper.

      Where a plaintiff requests expedited discovery to “circumvent the normal

litigation process” or achieve another improper purpose, the discovery should

be denied. In re Fannie Mae Derivative Litig., 227 F.R.D. at 143. To protect

against that, a party seeking expedited discovery must show irreparable harm.

E.g., Campbell All. Grp., Inc., 2016 WL 11257351, at *1; Dimension Data N.

Am., Inc., 226 F.R.D. at 532. Particularly relevant here, courts have denied

discovery because a plaintiff’s “generalized allegations” of harm were unsup-

ported by evidence, United Healthcare Servs., Inc. v. Richards, 2009 WL

4825184, at *2, and because a plaintiff’s “speculative belief that [plaintiff] risks

losing access to unidentified information is not evidence,” Rivers I, 2020 WL

1469475, at *1.

      As in United Healthcare Services, Azima submits no evidence (and the

allegations of his unverified Complaint are not taken as true on this Motion).

His suggestion that there has been a pattern of improper document destruction

in relation to the matters at issue in this case (Mot. at 5) has already been

adjudicated and rejected by the English Court. See supra Part I.B. And his

other arguments are baseless: he claims that there is a risk of document de-

struction because his allegations in this civil case are of “criminal” conduct

(Mot. 4), but that does not follow, and his unsubstantiated allegations are not

                                        15


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 15 of 21
facts. And since he acknowledges that the risk of losing evidence is easily mit-

igated by putting the targets on “notice” (Mot. at 4-5), then the problem lies in

his power to cure. Indeed, Azima has already shown that he is capable of doing

so by sending preservation notices in this litigation.

      More generally, courts have routinely held that mere allegations that

allowing discovery to proceed “in the normal course of the legal proceedings . . .

will provide the Defendants with time to alter, dispose, or destroy records” are

not sufficient to establish good cause justifying expedited discovery. Simpson

Performance Prod., Inc. v. Wagoner, 133 F. Supp. 3d 1130, 1140 (N.D. Ind.

2015) (improper spoliation was not “reasonably likely to occur”).4

      Here, however, the problem is worse than that, because Azima’s Motion

is not merely unsupported, but in fact is an effort to pursue discovery for an

improper purpose. In his written and oral communications, Azima’s counsel

has shown that Azima’s purpose in bringing this suit is not to obtain a remedy

for a legal wrong, but to use the threat of litigation to exert pressure on De-

fendants to get “information” that he can use in his ongoing legal battles else-

where. (Neuman Decl. ¶ 10; see also Neuman Decl. Ex. 8.) This Motion is the




      4 See also, e.g., Rivers II, No. 6:18-CV-00061, 2020 WL 6021465, at *2
(denying motion for reconsideration of request for expedited discovery based
on speculative possibility of destruction of evidence or future unavailability of
third parties).

                                       16


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 16 of 21
same: by all appearances, the reason Azima has brought this Motion—and for

his urgency in pursuing the Motion—is that he wants this discovery, not for

this litigation, but to use to support his appeal in England. This further weighs

against granting his Motion.

      E.    Expedited Discovery Would Be Unnecessarily
            Burdensome for Defendants, Third Parties, and the Court.

      The fourth factor to be weighed is “the burden on the defendants to com-

ply with the requests.” In re Fannie Mae Derivative Litig., 227 F.R.D. at 143.

Here, where Defendants will file a motion to dismiss, it would waste the time

and resources of the parties and the Court, and of the non-party discovery tar-

gets, to allow the discovery to proceed now. That is especially true because, as

Azima himself anticipates, “several subpoenaed parties may oppose the sub-

poenas by claiming the documents are protected.” (Mot. 5.) Allowing the dis-

covery will thus impose heavy burdens on multiple non-parties and open up

complex motion practice that will consume the time of this Court and is an

attempt to circumvent the litigation process in the English Proceedings. All of

that may be avoided if Defendants’ motion to dismiss is granted.

      It is for exactly this reason that the Local Rules anticipate delaying dis-

covery where a dispositive motion, such as a motion to dismiss, is pending.

M.D.N.C.L.R. 26.1(a) n.1 (dispositive motion filed in lieu of answer may offer

“good reason” to delay the start of discovery); see Warner, 2019 WL 8560152,


                                       17


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 17 of 21
at *2–*3 (granting stay pending motion to dismiss to avoid potential waste and

where there was no prejudice to plaintiff because case had been pending for

only one year). The same principle applies here, and counsels against granting

Azima’s premature Motion.

      F.    Discovery Should Not Be Expedited Because the Request
            Was Made Six Days After the Complaint Was Filed.

      Finally, the last factor—degree of prematurity—weighs against Azima’s

motion. Azima’s Motion was filed just six days after he filed his action, [Dkt.

Nos. 1, 7], and “could not have been filed any further in advance of the typical

discovery process.” Wilcox Indus. Corp. v. Hansen, 279 F.R.D. 64, 71 (D.N.H.

2012); see also In re Fannie Mae Derivative Litig., 227 F.R.D. at 143 (denying

expedited discovery at early stage of case). This factor counsels against grant-

ing expedited discovery.

                               CONCLUSION

      For the foregoing reasons, Defendants respectfully request that the

Court deny Azima’s request for expedited discovery.




                                      18


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 18 of 21
 Respectfully submitted this 13th day of November, 2020.

                                    SHANAHAN LAW GROUP, PLLC

                              By:     /s/ Brandon S. Neuman          _
                                    Kieran J. Shanahan, NCSB#13329
                                    Brandon S. Neuman, NCSB#33590
                                    Jeffrey M. Kelly, NCSB#47269
                                    Nathaniel J. Pencook, NCSB#52339
                                    128 E. Hargett Street, Suite 300
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 856-9494
                                    Facsimile: (919) 856-9499
                                    kieran@shanahanlawgroup.com
                                    bneuman@shanahanlawgroup.com
                                    jkelly@shanahanlawgroup.com
                                    npencook@shanahanlawgroup.com
                                    Counsel for Defendants




                               19


Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 19 of 21
                     WORD COUNT CERTIFICATION

       Pursuant to Local Rule 7.3(d)(1), I hereby certify, subject to Fed. R. Civ.
P. 11, that the accompanying response brief contains 4,088 words, according
to the word count feature of the word processing system used to prepare the
brief. Accordingly, the response brief does not exceed the 6,250 word
limitation.

      Respectfully submitted, this the 13th day of November, 2020.

                                            SHANAHAN LAW GROUP, PLLC

                                     By:      /s/ Brandon S. Neuman          _
                                            Kieran J. Shanahan, NCSB#13329
                                            Brandon S. Neuman, NCSB#33590
                                            Jeffrey M. Kelly, NCSB#47269
                                            Nathaniel J. Pencook, NCSB#52339
                                            128 E. Hargett Street, Suite 300
                                            Raleigh, North Carolina 27601
                                            Telephone: (919) 856-9494
                                            Facsimile: (919) 856-9499
                                            kieran@shanahanlawgroup.com
                                            bneuman@shanahanlawgroup.com
                                            jkelly@shanahanlawgroup.com
                                            npencook@shanahanlawgroup.com
                                             Counsel for Defendants




                                       20


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 20 of 21
                       CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November, 2020, I electronically
filed the foregoing [Corrected] Defendants’ Response in Opposition to
Plaintiff’s Motion for Leave to Serve Third-Party Subpoenas Before
Rule 26(f) Conference with the Clerk of the Court using the CM/ECF sys-
tem, which will send electronic notification of filing to the following:

Jonathan D. Townsend                        Calvin Lee
Christopher W. Jones                        Ian Herbert
Ripley Rand                                 Brian Hill
Womble Bond Dickinson (US) LLP              Kirby D. Behre
555 Fayetteville Street, Suite 1100         Miller & Chevalier Chartered
Raleigh, NC 27601                           900 16th Street, NW
jonathan.townsend@wbd-us.com                Washington, D.C. 20006
ripley.rand@wbd-us.com                      clee@milchev.com
chris.jones@wbd-us.com                      iherbert@milchev.com
                                            bhill@milchev.com
                                            kbehre@milchev.com

                                            SHANAHAN LAW GROUP, PLLC

                                      By:     /s/ Brandon S. Neuman          _
                                            Kieran J. Shanahan, NCSB#13329
                                            Brandon S. Neuman, NCSB#33590
                                            Jeffrey M. Kelly, NCSB#47269
                                            Nathaniel J. Pencook, NCSB#52339
                                            128 E. Hargett Street, Suite 300
                                            Raleigh, North Carolina 27601
                                            Telephone: (919) 856-9494
                                            Facsimile: (919) 856-9499
                                            kieran@shanahanlawgroup.com
                                            bneuman@shanahanlawgroup.com
                                            jkelly@shanahanlawgroup.com
                                            npencook@shanahanlawgroup.com
                                            Counsel for Defendants




                                       21


     Case 1:20-cv-00954-UA-JLW Document 23 Filed 11/13/20 Page 21 of 21
